DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
The reference character “244” is not found in the specification (Fig 5).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The word “gril” should be changed to --grill-- to correct the typographical error (Page 10, Line 8).
Appropriate correction is required.
Claim Objections
Claims 1-6 are objected to because of the following informalities:  
The phrase “inside” should be changed to --inside of the respirator-- to clarify where the air is flowing (Claim 1, Line 14).
The word --to-- should be added after the phrase “air supplied” to correct the grammatical error (Claim 1, Line 16).
The phrase “inner side” should be changed to --inner side of the housing-- to clarify where the inner side is (Claim 2, Line 5).
The phrase “air” should be changed to --the air-- to refer to the same air (Claim 2, Line 6; Claim 3, Line 5; Claim 4, Line 14; Claim 6, Line 8).
The phrase “is caused to flow” should be changed to --flows-- to correct the grammatical error (Claim 2, Line 13).
The phrase “outer side” should be changed to --outer side of the housing-- to clarify where the inner side is (Claim 3, Line 6).
The phrase “rotary vanes are” should be changed to -- rotary vanes and are-- to correct the grammatical error (Claim 3, Line 9).
The phrase “are protruded” should be removed to correct the grammatical error (Claim 4, Line 5).
The phrase “units and” should be changed to --units and along the outer edges of-- to clarify where the sealing protrusion is projecting from (Claim 5, Line 5).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feasey et al. (US 2018/0296864).
Regarding Claim 1, Feasey discloses powered air purifying respirator (apparatus of Fig 1) composing 2-channel structure (5, Fig 1; 1 channel on each side of device, Fig 1) for air supply (5 is air supply line, Fig 1), comprising: a mask unit (2, Fig 1) that is worn on a face to surround a mouth or nostrils of a user (2 surrounds mouth and nostrils of user, Fig 1); a generator unit (air delivery system, paragraph 0184; air delivery system includes the fan 16, Fig 1) that causes outside air to flow in and supplies the air to the mask unit (positive pressure flow of air is generated by air delivery system to respirator and air flow and positive pressure regulated by adjusting 16, paragraph 0187; 16 brings air from outside into device, Figs 1 and 6); and first and second connector units (both sides of 5, Fig 1) that are formed to provide channels of the air by being connected to the mask unit and the generator unit at both sides of the first and second connector units (both sides of 4 are connected to 2 and 16 and provide air, Fig 1), wherein the 
Regarding Claim 2, Feasey discloses the fan driving module includes a housing (housing of 16, Fig 1) having an inlet hole (inlet opening of housing of 16 facing 10 and/or 12, Figs 1, 3, and 6) at one side surface (side surface closest to 10 and/or 12, Figs 1, 3, and 6) and an accommodation space (space within housing of 16 accommodating for 16, Fig 1) at an inner side (inner side within housing of 16, Figs 1, 3, and 6), the inlet hole being formed to cause air to flow into the generator unit (positive pressure flow of air is generated by air delivery system to respirator and air flow and positive pressure regulated by adjusting 16, paragraph 0187; 16 brings air from outside into device through 10 and/or 12, Figs 1 and 6), a motor (associated .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Feasey et al. (US 2018/0296864) in view of Johnson et al. (WO 2013/082650).
Regarding Claim 3, Feasey discloses the suction fan has rotary vanes (16 is an impeller, paragraph 0184; vanes are shown on 16, Fig 4), which curve in one direction on a disk and are radially formed (vanes curve in one direction on disk of 16 and are radially formed, Fig 4), so as to form a flow current of air suctioned into the suction fan in one direction to an outer side (positive pressure flow of air is generated by air delivery system to respirator and air flow and positive pressure regulated by adjusting 16, paragraph 0187; the flow current of air being in one direction is an inherent property of these kinds of impellers).
Feasey fails to disclose wherein the fan driving module has first and second extension pipes which are extended in a direction corresponding to the flow current of the air by the rotary vanes are formed in opposite directions to each other at the outer surface of the housing.
However, Johnson, of the same field of endeavor, teaches a respiration apparatus (Abstract) including the fan driving module (3 and 10, Fig 1) has first and second extension pipes (7 and 14, Fig 1; 7 and 8 may have a bayonet type connection or any other suitable connection, 14 may include a similar connection to allow quick and easy connection and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fan driving module to have separable extension pipes attached to the connector units and elastic tubes, as taught by Johnson, to allow for quick and easy connection and disconnection (Johnson: Page 34, Lines 1-15).  This can provide multiple advantages for the user including the replacement of parts as well as securing and removing the mask easily from the user’s face.  Additionally, adding these extension pipes would not change the operation of the device and would simply provide easier attachment areas.
Regarding Claim 4, Feasey-Johnson combination teaches the first and second extension pipes (Johnson: segment 27 on 7 and/or 14, Figs 1 and 6) are integrally formed to the housing (Johnson: 3 and/or 10, Fig 1) by plastic injection molding (Johnson: connection portions are made of an appropriate plastic, Page 32, Lines 20-30; Product-by-Process Claim, See MPEP 2113), and wherein the powered air purifying respirator further comprises first and second rubber elastic tubes (Johnson: 8 and/or 15, Fig 1; mask may be formed substantially from silicone or a silicone based material, Page 31, Lines 15-25; 8 and 15 are made of an appropriate plastic which provides a degree of resilience (elasticity), Page 32, Lines 20-30; silicone is known to be elastic) having ends at one side tightly coupled to respective outer edges of the first and second extension pipes (Johnson: 8 and/or 15 are tightly coupled to 7 and/or 14 via 27, Figs 1 and 6; 7 and 8 may 
The current Feasey-Johnson combination fails to teach including end portions of the first and second connector units have first and second coupling pipes communicating with air channels of the first and second connector units are protruded and are integrally formed to the first and second connector units, respectively, by plastic injection molding, and ends of the first and second rubber elastic tubes at another side tightly coupled to respective outer edges of the first and second coupling pipes.
However, Johnson further teaches that the airways or elastic tubes of the mask unit are not limited to being a mask with one or more integrally provided airways, but the airways may be separate parts if desired (Johnson: Page 52, Lines 5-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector units to have duplicate coupling portions that make the elastic tubes separable from the mask unit, as taught by Johnson, since it is known that the airways or elastic tubes can be further separated or segmented if desired (Johnson: Page 52, Lines 5-15).  As stated before, the benefits of making the connector units separable from other components of the device allows for easy connection and disconnection and allows for replacement of parts.  Johnson already teaches such an obvious modification can be done as one of ordinary skill in the art would be able to determine whether or not components should be integral or separable from each other based on their desired needs, ways of manufacturing, costs of production, etc.

Regarding Claim 6, Feasey-Johnson combination teaches at least one pressure sensing unit (Feasey: 15, Fig 2; pressure sensor, paragraph 0100) and wherein, when the pressure is lowered to a pressure equal to or lower than a preset pressure based on a value sensed by the pressure sensing unit (Feasey: sensor sends signal to impeller unit motor to vary amount of power to impeller rotor thereby controlling speed of impeller rotor to maintain positive air pressure, paragraph 0100; optimum pressure may be 5 Pa, if outside air becomes more hazardous, then positive pressure of filtered air within gap space of face shield may be increased in order to prevent possible infiltration, pressure may be decreased depending on ambient conditions, paragraph 0097; system must have a preset pressure or threshold to determine how to adjust the impeller’s speed as well as the pressure produced), the fan driving module operates such that air inside the air channel is discharged outside through the mask unit (Feasey: overpressure air then flows towards and out of gap area along with exhaled air, combination of bleed air and exhaled air both prevent ingress of polluted air, paragraph 0189).
The current Feasey-Johnson combination fails to teach the first and second connector units have at least one pressure sensing unit that is provided inside the air channel and senses a pressure in the air channel.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to re-locate the pressure sensing unit to be inside the air channel of the connector units, as taught by Johnson, since it is known that the pressure sensing unit can be re-positioned in the airway of the device and still perform the same function (Johnson: Page 42, Lines 1-10).  Relocating the pressure sensor would not change the operation of the device as it would still be in communication with the positive pressure within the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including:
Virr et al. (US 2017/0361134) is a breathing apparatus that has a mask with an exhaust valve attached to the front of the device as well as connection portions.
Virr et al. (US 2015/0314144) is the prior art breathing apparatus with connection portions and surrounds the face of the user.
Teibel (US 2007/0163587) is an oral respirator device with air channels going from both sides and with a separable tube that connects the filter to the mouthpiece.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                            
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785